PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On October 11, 1978, The Florida Bar filed its Petition alleging:
*439“1. On October 20, 1976, the Eleventh Circuit Grievance Committee “I” filed its report with The Florida Bar finding probable cause in case number 11174012. In that report the committee found that respondent violated Integration Rule 11.-02(3)(b) in that he wilfully failed to file personal income tax returns for the years 1968, 1969 and 1970 and as an employer he failed to file employer’s tax returns in the year 1970. The committee took notice that respondent had been convicted of a criminal misdemeanor for failure to file income tax returns for the aforementioned years and for failure to file employer’s tax returns for the year 1970.
“2. On March 16, 1977, respondent JAMES C. SHEPHERD, submitted to The Florida Bar his Conditional Guilty Plea. In his plea, respondent agrees to a public reprimand by the Court to be published in the Southern Reporter.
“3. By this plea, Mr. Shepherd admitted that he failed to file his income tax returns for the years 1968, 1969 and 1970 and that he failed to file employer’s tax returns for 1970, which failure constitutes a federal misdemeanor.
“4. On March 17, 1978, the Board of Governors of The Florida Bar approved the Conditional Guilty Plea.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, James C. Shepherd, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $100.00 are hereby taxed against the Respondent.
It is so ordered.
BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents.